COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                              NO. 02-11-00060-CR


ANTHONY RAY JONES                                                   APPELLANT

                                         V.

THE STATE OF TEXAS                                                       STATE


                                      ----------

          FROM THE 297TH DISTRICT COURT OF TARRANT COUNTY

                                      ----------

                         MEMORANDUM OPINION1

                                      ----------

                                 I. INTRODUCTION

      Appellant Anthony Ray Jones appeals his conviction for unlawful

possession of a firearm by a felon.        In three points, Jones challenges the

sufficiency of the evidence to support his conviction and the habitual offender

allegation contained in the indictment. We will affirm.

                                 II. BACKGROUND
      1
       See Tex. R. App. P. 47.4.
      Peep-N-Tom’s is an adult-entertainment establishment in Arlington, Texas.

It is located in a high-crime area, and it has a license to sell alcohol. Arlington

police officers Blaine Smith and Matt Johnson were foot-patrolling the area

around 2:00 a.m. on May 11, 2009, when they saw a four-door vehicle with its

headlights and running lights on, parked adjacent to Peep-N-Tom’s.            Smith

noticed it was occupied. As Smith approached the vehicle from the driver’s side,

he could see the vehicle was occupied “by one individual who had a black

handgun in plain view in his lap.” Johnson saw the gun as well. As Johnson

took “lethal cover” over Jones, Smith directed Jones to put his hands on the

steering wheel as he opened the car door. Smith then took the pistol, handed it

to Johnson, and handcuffed and placed Jones under arrest.

      Smith called in a second unit. Officer Phillip Williams responded to the call

and arrived after Smith and Johnson had taken Jones into custody. According to

Williams, Jones explained to him how the gun came to be in his lap:

      [H]e stated that he and his friend [were] inside of the club and they
      got into some type of verbal altercation. He said he got his keys
      from his friend and went outside to his friend’s car so he could
      charge his cell phone.

             He later stated that when he got in there, he found a gun,
      placed the gun on his lap, and that’s when [Smith and Johnson]
      came to the scene. Then he also stated that he felt like he may
      have been set up by his friend because he said as soon as he was
      in the car, that [Smith and Johnson] arrived.

Williams said that Jones had been drinking, that he was “rambling,” and that he

had offered up an explanation for having the gun in his lap without having been



                                        2
questioned. Jones stipulated that he had been convicted of felony possession of

a controlled substance on November 5, 2004. The jury found Jones guilty, and

after a punishment hearing, the jury assessed punishment at 55 years’

confinement. This appeal followed.

                                  III. DISCUSSION

      A.    State’s Exhibit Twelve

      In his first point, Jones argues that the trial court erred by overruling his

objection to the admission, during the punishment phase, of State’s exhibit

twelve. Specifically, Jones argues that there is no evidence linking him to the

felony convictions found in State’s exhibit twelve, a pen packet, and that it should

not have been allowed into evidence to establish that he had been convicted of

the prior offenses detailed in the exhibit. We disagree.

      To establish that a defendant has been convicted of a prior offense, the

State must prove beyond a reasonable doubt that (1) a prior conviction exists

and (2) the defendant is linked to that conviction. Flowers v. State, 220 S.W.3d
919, 921 (Tex. Crim. App. 2007); Beck v. State, 719 S.W.2d 205, 210 (Tex. Crim.

App. 1986) (“It is incumbent on the State to go forward and show by independent

evidence that the defendant is the person so previously convicted.”); see also

Timberlake v. State, 711 S.W.2d 50, 52 (Tex. Crim. App. 1986) (“[T]he facts of

each case must contain reliable evidence showing that the defendant had been

previously convicted of the offense for which evidence is offered.”). These two

elements may be established by certified copies of a judgment and a sentence,


                                         3
including fingerprints, supported by expert testimony identifying them as identical

with known prints of the defendant. See Vessels v. State, 432 S.W.2d 108, 117

(Tex. Crim. App. 1968) (op. on reh’g).

      There is no required “mode of proof,” however, for the two elements; the

State may prove them in a number of different ways. Flowers, 220 S.W.3d at

921–22 (“Just as there is more than one way to skin a cat, there is more than one

way to prove a prior conviction.”). In proving the elements, the State may use

“[a]ny type of evidence, documentary or testimonial.” Id. at 922; see Human v.

State, 749 S.W.2d 832, 836 (Tex. Crim. App. 1988). Finally, the factfinder looks

at the totality of the admitted evidence to determine whether there was a

previous conviction and whether the defendant was the person convicted.

Flowers, 220 S.W.3d at 923; see Ortiz v. State, No. 02–07–00397–CR, 2008 WL
4602243, at *2 (Tex. App.—Fort Worth Oct. 16, 2008, pet. ref’d) (mem. op., not

designated for publication).

      Here, during the punishment phase, the State introduced documents

relating to six previous convictions purported to be Jones’s. Among the six, the

State introduced, with supporting testimony, State’s exhibit ten—evidence of a

prior conviction bearing Jones’s fingerprints, Jones’s unique county identification

(“CID”) number, his date of birth, and a physical description. The State also

introduced, to which Jones’s attorney responded “no objection,” State’s exhibit

eleven, a conviction which reflects Jones’s full name and the conviction’s




                                         4
corresponding indictment.     The corresponding indictment bears Jones’s full

name, date of birth, and the same CID number found on State’s exhibit ten.

      Concerning State’s exhibit twelve, the State introduced a pen packet

containing two prior convictions purported to be those of Jones. Included in the

packet was a judgment bearing Jones’s name and the same CID number found

in State’s exhibits ten and eleven. We hold that a rational factfinder could have

found the evidence regarding State’s exhibits ten and eleven sufficient to link

Jones to the judgments found in State’s exhibit twelve. See Goode v. State,

No. 02–10–00465–CR, 2011 WL 4502333, at *1–2 (Tex. App.—Fort Worth

Sept. 29, 2011, pet. ref’d) (mem. op., not designated for publication) (“Given that

appellant's unique, nonrecycled CID appeared in relation to two Tarrant County

convictions concerning a defendant with appellant's full name and birth date, we

hold that a rational trier of fact could have found the evidence sufficient to link

appellant to the two prior judgments submitted by the State.”).       We overrule

Jones’s first point.

      B.     Sufficiency of the Evidence

      In his second and third points, Jones argues that the evidence is

insufficient to support the habitual offender allegation found in the indictment and

that the evidence is insufficient to support his conviction for possession of a

firearm by a felon.




                                         5
             1.    Standard of Review

      In our due-process review of the sufficiency of the evidence to support a

conviction, we view all of the evidence in the light most favorable to the verdict to

determine whether any rational trier of fact could have found the essential

elements of the crime beyond a reasonable doubt. Jackson v. Virginia, 443 U.S.
307, 319, 99 S. Ct. 2781, 2789 (1979); Isassi v. State, 330 S.W.3d 633, 638

(Tex. Crim. App. 2010).

             2.    Habitual Offender

      In his second point, Jones argues that the evidence is insufficient to

support the habitual offender paragraph contained in the indictment. But Jones’s

argument is predicated on his first points having been sustained—that the trial

court improperly admitted State’s exhibit twelve in evidence. Because we have

overruled Jones’s first point, we also overrule his second point.

             3.    Evidence Supporting Conviction

      In his third point, Jones argues that the evidence is insufficient to sustain

his conviction for unlawful possession of a firearm by a felon. Jones does not

explain how the evidence is insufficient; rather, he summarily argues that “[t]he

totality of the evidence clearly indicates that [he] did not possess a firearm as

required to uphold his conviction for this offense.” We disagree.

      To prove unlawful possession of a firearm by a felon, the State is required

to prove that the person (1) possessed a firearm (2) “after conviction and before

the fifth anniversary of the person’s release from confinement following


                                         6
conviction of the felony or the person’s release from supervision under

community supervision, parole, or mandatory supervision, whichever date is

later.”     Tex. Penal Code Ann. § 46.04(a)(1) (West 2011).          “[T]o support a

conviction for possession of a firearm, the State must show (1) that the accused

exercised actual care, control, or custody of the firearm, (2) that he was

conscious of his connection with it, and (3) that he possessed the firearm

knowingly or intentionally.” Nguyen v. State, 54 S.W.3d 49, 52 (Tex. App.—

Texarkana 2001, pet. ref’d).

          In this case, two officers testified that they found Jones, seated in a car,

with a firearm in his lap. Furthermore, a third officer testified that Jones did not

deny that he possessed the gun, but rather claimed he had been “set up.” In

addition, Jones stipulated that he was in fact a felon at the time the officers found

him seated in the vehicle. Viewing the evidence in the light most favorable to the

jury’s verdict, we conclude that a rational trier of fact could have concluded that

Jones possessed the firearm and that he possessed it within the statutorily

applicable time. See Ramirez v. State, No. 02-10-00078-CR, 2011 WL 678742,

at *1–2 (Tex. App.—Fort Worth Feb. 24, 2011, no pet.) (mem. op., not

designated for publication) (holding that testimony of two police officers indicating

that they discovered a gun in the area where they saw the defendant leaning

down to put something on the ground provided sufficient evidence to support the

defendant’s conviction for being a felon in possession of a firearm); see also




                                            7
Jackson, 443 U.S. at 319, 99 S. Ct. at 2789; Clayton, 235 S.W.3d at 778. We

overrule Jones’s third point.

                                IV. CONCLUSION

      Having overruled Jones’s three points on appeal, we affirm the trial court’s

judgment.




                                                  BILL MEIER
                                                  JUSTICE

PANEL: MCCOY, MEIER, and GABRIEL, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: August 30, 2012




                                        8